STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 10, 13, and 19 were amended and claims 3 and 12 were canceled in an amendment filed on February 12, 2021.
Claims 1-2, 4-11, and 13-20 are pending and are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the amendment filed on February 12, 2021, the rejections of the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn. 
As indicated in the previous Office action regarding allowable subject matter, no prior art was found which explicitly teaches or reasonably suggests the use and transmittal of page retirement counts for determining health indicators in the manner described in the amended independent claims.
The closest prior art found is Ganesan et al. (U.S. Patent Publication Nos. 2020/0034269, 2020/0034268, 2020/0034221, and U.S. Patent No. 10,846,161).  Ganesan teaches or reasonably suggests the use of page retirement counts as health indicators in the manner described in claims 3-4 and 12-13 as originally filed and in the amended independent claims.  However, although all 
Further search of the prior art found several prior art references which teach using a page retirement count to determine failing memory blocks.  See, for example, Camp et al. (U.S. Patent Publication 2016/0110124).  Other prior art, such as Nie et al. (“A Large-Scale Study of Soft-Errors on GPUs in the Field”, IEEE, 2016), teaches dynamic page retirement errors and the use of thresholds for evaluating the errors, but does not teach or reasonably suggest the use of page retirement counts for determining health indicators in the manner described in the amended independent claims when the limitations in the amended claims are considered in combination and as a whole.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113